Citation Nr: 0836449	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-03 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for flat feet.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The veteran had active service from November 1977 to February 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claim for service connection.

The veteran has raised entitlement to service connection for 
a nerve problem, a back and hip disorder, and claims he is 
unable to work.  These issues are referred to the RO for 
appropriate action.  


FINDING OF FACT

There is no medical evidence of a current diagnosis of flat 
feet.


CONCLUSION OF LAW

Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the veteran in April 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in May 2006, the regional 
office provided the veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the veteran in claim 
development.  This includes assisting in the procurement of 
service medical records and pertinent treatment records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The veteran's claim file was 
lost sometime during the claim process, as evidenced in a 
letter from March 2005.  A new claim folder was then rebuilt, 
however, the veteran's service medical records were lost, and 
no additional copies were found.  The regional office 
obtained VA outpatient treatment records and service 
personnel records.  All reasonable efforts were made to 
obtain additional medical records.  Therefore, the available 
medical evidence and records have been obtained in order to 
make an adequate determination.

Neither the veteran nor his representative has identified any 
additional existing evidence that has not been obtained or is 
necessary for a fair adjudication of the claim.  

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Entitlement to Service Connection for Flat Feet

Under the relevant laws and regulations, service connection 
may be granted if the evidence demonstrates that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 
2002); 38 C.F.R. § 3.303(a) (2007).  In order to prevail on 
the issue of service connection on the merits, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of matter, 
the benefit of the doubt will be given to the veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).

The veteran is claiming entitlement to service connection for 
flat feet.  In the veteran's original claim in December 2004, 
he asserted that his flat feet were a pre-existing condition 
that was worsened by service.  Additionally, in a statement 
in support of his claim in December 2004, the veteran stated 
that he came into service with flat feet and that the 
training, marching, and running he did while in service 
aggravated his flat feet.  However, in February 2008, the 
veteran wrote in a statement in support of his claim that he 
was not aware that he had flat feet before entering service.  
He asserts that he encountered problems while performing 
basic training exercises and was eventually discharged from 
the service due to the condition of his feet.

Service medical records were not available for review.  
However, service personnel records reveal that in February 
1978 the veteran was discharged from service for a medical 
condition that existed prior to enlistment.  The medical 
condition was not specified.

Post-service medical records from VA outpatient hospitals do 
not reveal symptoms, treatment, or a current diagnosis of 
flat feet.  Evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service (more than ten years), can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Where the medical evidence establishes that a veteran does 
not currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).  There is no 
current diagnosis of flat feet.  Additionally, post-service 
medical records are silent as to any additional symptoms or 
treatment of any of this disorder.  In the absence of a 
diagnosis of flat feet, the other elements of service 
connection for this claim need not be addressed and the claim 
for service connection must be denied.

In reaching this conclusion, the Board considered the 
veteran's arguments in support of his assertions that he 
suffers from flat feet, and that this condition is related to 
service.  However, the veteran's opinion alone cannot create 
the link between his current symptoms and experiences during 
service.  Where the determinative issue requires a medical 
diagnosis or etiological opinion, competent medical evidence 
is required.  This burden typically cannot be met by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

The Board additionally notes that no medical examination has 
been conducted or medical opinion obtained with respect to 
the veteran's claim for flat feet.  However, the Board finds 
that the evidence, which reveals that the veteran does not 
have a current diagnosis of this disability and does not 
reflect competent evidence showing a nexus between service 
and the disorder at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  As post-
service medical records provide no basis to grant this claim, 
the Board finds no basis for a VA examination or medical 
opinion to be obtained.

A VA examination or opinion is necessary if the evidence of 
record: (a) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; (b) establishes that the veteran suffered an 
event, injury, or disease in service; (c) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but d) does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 C.F.R. § 3.159 (2007); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Simply stated, the standards of 
McLendon do not apply to this claim because there is no 
competent medical evidence that the claimant has a current 
diagnosis of flat feet.

Even if the Board was to assume the veteran was discharged 
from service for flat feet, there is no medical evidence of 
symptoms, treatment, or a current diagnosis of this 
disability.  Thus, as there is no current diagnosis of flat 
feet, the Board finds that the veteran's claim for service 
connection for this disability must be denied.


ORDER

Entitlement to service connection for flat feet is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


